United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, GREEN
)
RIVER LAKE, Campbellsville, KY, Employer
)
___________________________________________ )
J.M., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1094
Issued: November 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 23, 2012 appellant, through her attorney, filed a timely appeal of a
November 15, 2011 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Because more than one year has elapsed between the most recent merit decision dated
August 17, 2005 and the filing of this appeal, the Board lacks jurisdiction to review the merits of
her claim.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.
1

For final adverse decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to the
Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19, 2008, a
claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This matter has previously been before the Board. In an April 24, 2002 decision, the
Board affirmed decisions of OWCP that terminated appellant’s compensation benefits effective
July 19, 1998.3 The Board found that, an impartial medical specialist, Dr. M.I. Malik, was
properly selected and that his opinion constituted the weight of the medical evidence. On
February 2, 2004 the Board affirmed OWCP decisions finding that appellant had no disability
causally related to her accepted work injuries after July 19, 1998.4 In a June 26, 2006 decision,
the Board found that OWCP properly refused to reopen her cases for further review of the merits
of her claim under 5 U.S.C. § 8128(a).5 In a December 8, 2009 decision, the Board affirmed an
OWCP decision finding that appellant’s request for reconsideration was untimely filed and did
not establish clear evidence of error. The Board considered her argument regarding Dr. Malik’s
report and reviewed the reports from Dr. Michael Cassaro, a Board-certified anesthesiologist, but
found that the submitted evidence and argument was insufficient to shift the weight of the
evidence.6 The facts and the history contained in the prior appeals are incorporated by reference.
On September 19, 2011 appellant’s representative requested reconsideration and
submitted additional evidence.7 He submitted a new report from Dr. Cassaro and noted that he
was of the opinion that all of her current conditions arose from her work-related injury on
January 25, 1989. Appellant’s representative further noted that Dr. Cassaro opined that appellant
sustained a permanent aggravation and that she “would not have any of these current conditions
but for the work-related injury on January 25, 1989. It is because of the original work-related
injury that [appellant] is now currently suffering these conditions.” Appellant’s representative
repeated that appellant would not have her current symptoms if it were not for the original injury
and enclosed new reports from Dr. Cassaro.
In an August 10, 2011 report, Dr. Cassaro noted appellant’s history of injury and
examined her. He explained that she had permanent spinal cord damage which was consistent
with her shoulder and chest pain. Dr. Cassaro advised that he discussed her condition and its
relationship to the original work injury more than 20 years ago. He opined that Dr. Malik’s
finding that there was nothing wrong with appellant’s shoulder may have been correct and
explained that the issue was “not a shoulder problem, but a nerve problem. A spinal cord injury
causing permanent spinal cord damage the nerve fibers that end up going to the shoulder, chest
wall and even into her chest are the ones affected and this is consistent with a great deal of pain
as well as the weakness and all of these nerve symptoms are consistent with a normal shoulder
examination. A physician examining only the musculoskeletal aspect of the shoulder would
completely overlook a nerve injury causing symptoms in the shoulder and surrounding tissues.”
3

Docket No. 01-1763 (issued April 24, 2002).

4

Docket No. 03-2252 (issued February 2, 2004).

5

Docket No. 07-135 (issued June 21, 2007).

6

Docket No. 09-960 (issued December 8, 2009). An order dismissing appeal in Docket No. 10-654 and denying
petition for reconsideration in Docket No. 09-960 was issued on November 19, 2010.
7

Appellant’s representative indicated that he was requesting reconsideration of the Board’s November 19, 2010
decision. OWCP treated this as a request for reconsideration before OWCP.

2

Dr. Cassaro diagnosed cervical myelopathy, enthesopathy of the left levator scapulae muscle
with entrapment neuropathy of the left suprascapular nerve, enthesopathy of the left splenius
capitis muscle with entrapment neuropathy of the lessor occipital nerve on the left, left C7
radiculitis and enthesopathy of the left triceps muscle with entrapment neuropathy of the
circumflex humeral nerve on the left.
In an August 19, 2011 report, Dr. Cassaro advised that appellant continued to experience
problems as a result of her January 25, 1989 work injury. He explained that her current
complaints included pain on the left side of her neck and her left shoulder as well as headaches
arising from her neck problem and pains that radiated into her chest, left shoulder, arm, hand and
fingers. Dr. Cassaro explained that appellant was unable to do things such as typing because she
could not control her fingers. He noted that she had a spinal cord injury with significant spinal
cord damage. Dr. Cassaro opined that all of appellant’s current conditions arose from her workrelated injury on January 25, 1989 and that her conditions continued to progress. He noted that
she “was permanently aggravated by the work-related injury and she would not have any of these
current conditions but for the work-related injury on January 25, 1989.” Dr. Cassaro repeated
that it was because of the original work-related injury that appellant was now currently suffering
these conditions.
By decision dated November 15, 2011, OWCP denied appellant’s request for
reconsideration for the reason that it was not timely filed and failed to present clear evidence of
error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for
further merit review.8 This discretionary authority, however, is subject to certain restrictions. 20
C.F.R. § 10.607(a) provides that a request for reconsideration must be filed within one year of
the date of OWCP’s decision for which review is sought.9 The Board has found that the
imposition of this one-year filing limitation does not constitute an abuse of discretion.10
OWCP may not deny a reconsideration request solely on the grounds that it was not
timely filed. When a claimant’s application for review is not timely filed, it must nevertheless
undertake a limited review to determine whether it establishes clear evidence of error. If an
application demonstrates clear evidence of error, OWCP will reopen the case for merit review.11
To establish clear evidence of error, a claimant must submit evidence that is relevant to
the issue that was decided by OWCP,12 is positive, precise and explicit and manifests on its face
8

See 5 U.S.C. § 8128(a); Y.S., Docket No. 08-440 (issued March 16, 2009).

9

W.G., Docket No. 08-2340 (issued June 22, 2009); D.O., Docket No. 08-1057 (issued June 23, 2009).

10

E.R., Docket No. 09-599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

11

M.L., Docket No. 09-956 (issued April 15, 2010). See also 20 C.F.R. § 10.607(b); Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (September 2011) (the term “clear evidence of
error” is intended to represent a difficult standard).
12

See Dean D. Beets, 43 ECAB 1153 (1992).

3

that OWCP committed an error.13 The evidence must be of sufficient probative value to shift the
weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision for which review is sought. Evidence that does not raise a
substantial question is insufficient to establish clear evidence of error. It is not enough merely to
show that the evidence could be construed so as to produce a contrary conclusion. A
determination of whether the claimant has established clear evidence of error entails a limited
review of how the evidence submitted with the reconsideration request bears on the evidence
previously of record.14
ANALYSIS
In its November 15, 2011 decision, OWCP properly determined that appellant failed to
file a timely application for review. It rendered its last merit decision on August 17, 2005.
Appellant’s representative’s September 19, 2011 letter requesting reconsideration was submitted
more than one year after the August 17, 2005 merit decision and was, therefore, untimely.
The Board also finds that appellant’s untimely request failed to demonstrate clear
evidence of error. The evidence submitted by appellant in support of her application for review
does not raise a substantial question as to the correctness of OWCP’s decision and is insufficient
to demonstrate clear evidence of error. The underlying issue in this case is whether OWCP
properly terminated appellant’s compensation and benefits effective July 19, 1998 on the
grounds that she no longer had a continuing employment-related disability.
Appellant’s representative alleged that his new medical reports from Dr. Cassaro
supported that appellant sustained a permanent aggravation and that she “would not have any of
these current conditions but for the work-related injury on January 25, 1989. It is because of the
original work-related injury that [appellant] is now currently suffering these conditions.”
Dr. Cassaro repeated that she would not have her current symptoms if it were not for the original
injury. The Board notes that his opinion is not sufficient to establish clear evidence of error, as
the issue in this case is medical in nature. His opinion as a lay person does not establish clear
evidence of error as lay persons are not competent to render a medical opinion.15
In an August 10, 2011 report, Dr. Cassaro noted that appellant had permanent spinal cord
damage that was consistent with her shoulder and chest pain. He distinguished Dr. Malik’s
finding that there was nothing wrong with her shoulder by asserting that appellant had a nerve
problem which Dr. Malik overlooked. In his August 19, 2011 report, Dr. Cassaro indicated that
appellant had continued problems as a result of her January 25, 1989 work injury. He noted her
current complaints and opined that she had a spinal cord injury with significant spinal cord
damage and opined that all of her current conditions arose from her work-related injury on
January 25, 1989. Dr. Cassaro further opined that appellant sustained a permanent aggravation
and that she would not have any of these injuries “but for the work-related injury on
13

See Leona N. Travis, 43 ECAB 227 (1991).

14

See J.S., Docket No. 10-385 (issued September 15, 2010); B.W., Docket No. 10-323 (issued
September 2, 2010).
15

Jaja K. Asaramo, 55 ECAB 200, 206 (2004).

4

January 25, 1989.” While these reports provide some support for a continuing work-related
condition, the term “clear evidence of error” is intended to represent a difficult standard. The
submission of a detailed well-rationalized medical report which, if submitted before the denial
was issued, would have created a conflict in medical opinion requiring further development, is
not clear evidence of error.16 The Board finds that this evidence is insufficient to shift the weight
of the evidence in favor of appellant’s claim or raise a substantial question that OWCP erred in
denying benefits on or after July 19, 1998. Therefore, the Board finds that she has not presented
clear evidence of error.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely filed and failed to show clear
evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the November 15, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

D.G., 59 ECAB 455 (2008).

5

